Name: Commission Regulation (EEC) No 364/80 of 14 February 1980 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 2 . 80 Official Journal of the European Communities No L 43/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 364/80 of 14 February 1980 altering the monetary compensatory amounts Whereas Commission Regulation (EEC) No 1380/75 of 29 May 1975 (6), as last amended by Regulation (EEC) No 1150/79 (7), laid down detailed rules for the application of monetary compensatory amounts ; whereas the spot market rates ascertained in accordance with Regulation (EEC) No 1380/75 during the period 6 to 12 February 1980 in respect of the pound sterling represents a difference departing by more than one point from the percentage taken as a basis when the monetary compensatory amounts were last fixed ; Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 243/78 of 1 February 1978 providing for the advance fixing of monetary compensatory amounts ("), as amended by Regulation (EEC) No 1544/78 ('), provides that monetary compensatory amounts fixed in advance shall be adjusted if a new representative rate comes into effect during the period of validity of the certificate ; whereas this new rate must have been decided on before the application for a certificate was lodged ; whereas in certain sectors such a situation arises in the case of Italy and the United Kingdom, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 987/79 (2), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (3), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/79 of 28 September 1979 (4), as last amended by Regu ­ lation (EEC) No 318 / 80 ( 5); Whereas , pursuant to Article 3 of Regulation (EEC) No 974/71 , the monetary compensatory amounts must be altered if the difference referred to in Article 2 ( 1 ) of that Regulation departs by at least one point from the percentage taken as a basis for the preceding fixing ; whereas such an alteration to the monetary compensatory amounts must be carried out according to the alteration of the difference ; HAS ADOPTED THIS REGULATION : Article 1 1 . The 'United Kingdom' column of Parts 1 , 4 and 8 of Annex I to Regulation (EEC) No 2140/79 is replaced by the column appearing in Annex I to this Regulation . (') OJ No L 106, 12 . 5 . 1971 , p. 1 . O OJ No L 123 , 19 . 5 . 1979, p. 5 . O OJ No L 178 , 1 . 7 . 1978 , p. 63 . O OJ No L 139, 30 . 5 . 1975 , p. 37 . O OJ No L 144, 13 . 6 . 1979, p. 8 . ( ¢) OJ No L 37 , 7 . 2 . 1978 , p. 5 . ( 9 ) OJ No L 182 , 5.7 . 1978 , p. 7 . (4) OJ No L 247 , 1 . 10 . 1979 , p. 1 . ( 5 ) OJ No L 36 , 13 . 2 . 1980 , p. 5 . No L 43 /2 Official Journal of the European Communities 18 . 2 . 80 2 . Annexes II , III and IV to Regulation (EEC) No 2140/79 are replaced by Annexes II , III and IV to this Regulation . Article i This Regulation shall enter into force on 18 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1980 . For the Commission Finn GUNDELACH Vice-President 18 . 2 . 80 Official Journal of the European Communities No L 43/3 ANNEXE / ANNEX I ANHANG 1 ALLEGATO I  BIJLAGE I  BILAG I PARTIE 1  PART 1  TEIL 1  PARTE 1 »  DEEL 1  DEL 1 SECTEUR DES CEREALES  CEREALS  SEKTOR GETREIDE SETTORE CEREAU  SECTOR GRANEN  KORN Montants compensatoires monÃ ©taires  Monetary compensatory ammats WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi confettativi monetari Monetaire compenserende bedrages  MonetÃ ¦re udligningsbelob) NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif i Montants i octroyer i l'importation et i percevoir i l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/t Ireland £/t Italia Lit/t France FF/t I 5 &amp; 7 8 10.01 A 10.01 B 10.02 10.03 10.04 10.05 B 10.07 B 10.07 C 11.01 A 11.01 B 11.02 A I a) 11.02 A I b) 11.01 C 11.01 D 11.01 E I 11.01 E II ex 11:01 G (') ex 11.01 G O 11.02 A II 11.02 A III 11.02 A IV 11.02 A Va) 1 11.02 A Va) 2 11.02 A V b) 3,655 5,417 3,475 3,244 3,121 3,244 3,193 3,193 4,639 4,389 7.544 5,010 3,309 3,183 4,541 2,984 3,257 3,257 3.545 4,541 4,369 4,866 4,866 3,309 I No L 43/4 Official Journal of the European Communities 18 . 2 . 80 NumÃ ©ro du tarif douanier ¢ commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale Comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/t Ireland £/t Italia Lit/t France FF/t I 5 6 7 8 ex 11.02 A VII (') 3,257 ex 11.02 A VII O 3,257 11.02 B I a) 1 3,309 11.02 B I a) 2 aa) 3,183 11.02 B I a) 2 bb) 3,183 11.02 B I b) 1 4,541 11.02 Bib) 2 4,369 11.02 B II a) 3,728 11.02 B lib) 3,545 11.02 B lie) 3,309 ex 11.02 B II d) (') 3,257 ex 11.02 B II d) O 3,257 11.02 CI 3,728 11.02 C II 3,545 11.02 C III 5,190 11.02 CIV 3,183 11.02 C V 3,309 ex 11.02 C VI O 3,257 ex 11.02 C VI O 3,257 11.02 D I 3,728 11.02 D II 3,545 11.02 D III 3,309 11.02 D IV 3,183 1 1 .02 D V 3,309 ex 11.02 D VI (') 3,257 ex 11.02 D VI O 3,257 11.02 EI a) 1 3,309 11.02 EI a) 2 3,183 11.02 E I b) 1 4,541 11.02 E lb) 2 5,617 11.02 Ella) 3,728 11.02 E lib) 3,545 11.02 E lie) 3,568 ex 11.02 E II d) 2 (') 3,257 ex 11.02 E II d) 2 f) 3,257 11.02FI 3,728 11.02 F II 3,545 11.02 Fill 3,309 8 . 2 . 80 Official Journal of the European Communities No L 43/5 Numero du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position ¡ den fÃ ¦lles toldtarif i Montants Ã ¡ octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/t Ireland £/t Italia Lit/t France FF/t I 5 6 7 8 11.02 F IV 11.02 F V ex 11.02 F VII O ex 11.02 F VII (J) 11.02 G I 11.02 G II 11.07 A I a) 11.07 A I b) 11.07 A II a) 11.07 A II b) 11.07 B 11.08 A I 11.08 A III 11.08 A IV 11.08 A V 11.09 17.02 B II a) C) 17.02 B II b) O 21.07 F II 23.02 A I a) 23.02 A I b) 23.02 A II a) 23.02 A II b) 23.03 A I 23.07 B I a) 1 (s) 23.07 B I a) 2 (4) ( s) 23.07 B I b) 1 O 23.07 B I b) 2 (4) 0) 23.07 B I c) 1 ( ») 23.07 B I c) 2 (4) 0) 3,183 3,309 3,257 3,257 2,741 2,206 6,505 4,861 5,774 4,314 5,028 4,898 7,565 5,222 4,898 13,157 6,390 4,898 4,898 0,913 2,941 0,811 3,246 5,839 0,519 ¢ 0,519 1,622 1,622 3,244 3,244 No L 43/6 Official journal of the European Communities 18 . 2 . 80 Notes (') Millet. O Grain sorghum. (') Pursuant to Regulation (EEC) No 2730/75, the product falling within subheading 17.02 B I is subject to the same compensa ­ tory amount as products falling within subheading 17.02 B II. (*) If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amount : Comon by weight of powdered or granulated milk (excluding whey) in (he finished product of : Germany DMA Belgium/ Luxembourg Bfrs/Lfrs/t Netherlands Fl/t United Kingdom £/t Ireland £/t Italy Lit/t France FF/t More than 12 % but less than 30 Vo 30 % or more but less than 50 % 0 0 (a) In trade with non-member countries, the coefficient 1-92 shall be applied to the supplementary amounts indicated above. (b) In intra-Community trade and in trade with third countries , where these products contain :  skimmed-milk powder sold and denatured in accordance with the provisions of Regulation (EEC) No 368/77 (OJ No L 52, 24. 2. 1977) and Regulation (EEC) No 443/77 (OJ No L 58 , 3 . 3. 1977) or for which the aid has been granted and skimmed-milk powder which has been denatured in accordance with the provisions of Regulation (EEC) No 1844/77 (OJ No L 205, 11.8. 1977), and  either fish meal or fish oil and/or fish liver oil or iron carbonate and/or iron sulphate and/or copper sulphate, the supplementary amounts indicated above shall be multiplied by the coefficient 0-27. (c) When completing customs formalities, the applicant shall state on the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate. (') In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. 18 . 2 . 80 Official Journal of the European Communities No L 43/7 PARTIE 4  PART 4  TEIL 4  PARTE 4 «  DEEL 4  DEL 4 SECTEUR DES Ã UFS ET DE LA VIANDE DE VOLAILLE  EGGS AND POULTRY SEKTOR EIER UND GEFLÃ GELFLEISCH  SETTORE UOVA E POLLAME SECTOR EIEREN EN PLUIMVEE  FJERKRÃ KÃD OG Ã G Montante compensatoires orftiim  Monetary compensatory annals WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi Ã Ã ¾mpensativi monetari Moactatre compenserende bedrages  Monetane udligningsbelob Numero du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. »an bet gemeenschappelijk douanetarief Position i den filles toldtarif Montants i octroyer Ã l'importation et i percevoir Ã l'exportation Amounts to be granted on imports and chargen on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt vad bei der Ausfuhr erhoben werden Importi da concedere Ã °ll'importazione e da riscuotere Ã °ll'esportazione Bij de invoer (e verstrekken ea bij de uitvoer ce heffen bedragen BelÃ ¸b, der skal ydes «ed indforsel og opkrÃ ¦ves «ed udforsel United Kingdom £ Ireland £ Lat France FF t 5 * 7 S  100 piÃ ¨ce/100 pieces/100 SÃ ±d/100 pecd/100 suks/100 sik.  01.05 A I 0,268 01.05 AH 0,127  100 kg  01.05 B I 0,497 01.05 B H 0,784 01.05 B III 0,706 01.05 B IV 0,529 01.05 B V 0,861 02.02 A I a) 0,624 02.02 A I b) 0,710 02.02 A I c) 0,774 02.02 A 0 a) 0,922 02.02 A Db) 1,119 02.02 A n c) 1,244 02.02 A III a) 1,009 02.02 A III b) 1,103 02.02 A IV 0756 02.02 A V 1,231 , 02.02 B I 1,967 02.02 B B a) 1 0,851 02.02 B n a) 2 1,368 02.02 B n a) 3 1,213 02.02 B n a) 4 0,831 02.02 B II a) 5 1,354 02.02 B II b) 0,639 02.02 B H c) 0,443 02.02 B II d) 1 1,654 02.02 B II d) 2 IJ09 No L 43/8 Official Journal of the European Communities 18 . 2 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £ Ireland £ Italia Lit France FF I 5 6 7 8  100 kg  02.02 B II d) 3 1,172 02.02 B II e) 1 1,599 02.02 B II e) 2 aa) 0,567 02.02 B II e) 2 bb) 1,020 02.02 B II e) 3 1,101 02.02 B II f) 1,967 02.02 C 0,443 02.05 C 0,984  100 piÃ ¨ces/ 100 pieces/ 100 StÃ ¼ck/ 100 pezzi/ 100 stuks/ 100 stk . 04.05 A I a) 1 0,191 04.05 A I a) 2 0,079  100 kg  04.05 A I b) 0,828 04.05 B I a) 1 3,744 04.05 B I a) 2 0,961 04.05 B I b) 1 1,690 04.05 B I b) 2 1,806 04.05 B I b) 3 3,876 35.02 A II a) 1 3,363 35.02 A II a) 2 0,456 18 . 2 . 80 Official Journal of the European Communities No L 43/9 PARTIE 8  PART 8  TEIL 8  PARTE 8 »  DEEL 8  DEL 8 MARCHANDISES RELEVANT DU RÃ GLEMENT (CEE) N ° 1059/69 PRODUCTS TO WHICH REGULATION (EEC) No 1059/69 RELATES VON DER VERORDNUNG (EWG) Nr. 1059/69 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 1059/69 ONDER VERORDENING (EEG) Nr. 1059/69 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (EÃF) Nr. 1059/69 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 1 00 kg France FF/ 100 kg I 5 6 7 8 17.04 D I a) 17.04 D I b) 1 17.04 D I b) 2 17.04 D I b) 3 aa) 17.04 D I b) 3 bb) 17.04 D I b) 4 17.04 D I b) 5 17.04 D I b) 6 17.04 D I b) 7 17.04 D I b) 8 17.04 D II a) 17.04 D II b) 1 17.04 D II b) 2 17.04 D II b) 3 17.04 D II b) 4 18.06 B I 18.06 B II a) 18.06 B II b) 18.06 C I 18.06 C II a) 1 18.06 C II a) 2 18.06 C II b) 1 18.06 C II b) 2 18.06 C II b) 3 18.06 C II b) 4 18.06 D I a) 0)( , bis) 0,581 0 0 0,187 0,208 0,210 0 0 0 0 0,429 0 0 0 0 0 0 0 0,234 0 0 0 0 0 0 0 No L 43/10 Official Journal of the European Communities 18 . 2 . 80 NumÃ ©ro 4 « tarif douanier commun CCT te* » « « No Nr. des Gemeinsamen Zolltarifs Numero Mi tariffa doganale comune Nr. »an het gemeenschappelijk douanetarief Position i den f «Bei toldtarif Montants i octroyer i l'importation et i percevoir Ã l'exportation Amounts to be grained on imports and charged, on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 100 kg I S b 7 8 18.06 D lb) OO *') 18.06 D D a) 1 18.06 D II a) 2 f) 18.06 D II b) 1 18.06 D II b) 2 aa) 18.06 D D b) 2 fab) 18.06 D II c) O 19.02 B II a) 4 aa) f) 19.02 B II a) 5 aa) (*) 19.03 A O 19.03 B I O 19.03 B II O 19.04 19.08 B I a) 19.08 B I b) 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 O 19.08 B II c) 1 19.08 B II c) 2 (') 19.08 find)! 19.08 B 0 d) 2 f) 19.08 B III a) 1 19.08 B HI a) 2 ( ») 19.08 B HI b) I 19 0 « B III b) 2 &lt;*) 19.08 B III c) 1 19.08 B HI c) 2 O 19.08 B IV a) 1 W.08 B IV a) 2 f) 19.08 B IV b) 1 19.08 B IV b) 2 (') 19.08 B V a) 19.08 B V b) 21.07 C I 21.07 C II a) 21.07 C II b) 21.07 D I a) 1 0 0 0 0 0 0 0,356 0,543 0,814 0,814 0,708 0,470 0 0 0 0 0 0 0 0 0 0,322 0,322 0,322 0,322 0,322 0,253 0,461 0,461 0,415 0,385 0,553 0,507 0 0 0 0 18 . 2 . 80 Official Journal of the European Communities No L 43/ 11 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i octroyer i l'importation et i percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 1 00 kg France FF/ 1 00 kg I 5 6 7 8 21.07 D I a) 2 21.07 D I b) 1 21.07 D I b) 2 21.07 D I b) 3 21.07 D II a) 1 (4) ( ¢) O 21.07 D II a) 2 ( ») (') 21.07 D II a) 3 (') (') 21.07 D II a) 4 ( ¢) f) 21.07 D II b) O 21.07 G II a) 1 C) O 21.07 G II a) 2 aa) ( ¢) (') 21.07 G II a) 2 bb) (') (*) 21.07 G II a) 2 cc) (') (') 21.07 G II b) 1 ( ¢) (') 21.07 G II b) 2 aa) (') O 21.07 G II b) 2 bb) (') (*) 21.07 G II c) 1 ( ») (') 21.07 G II c) 2 aa) (*) (*) 21.07 G II c) 2 bb) ( ¢) O 21.07 G II d) 1 21.07 G II d) 2 21.07 G II e) 21.07 G III a) 1 21.07 G III a) 2 aa) 21.07 G III a) 2 bb) 21.07 G III b) 1 21.07 G III b) 2 21.07 G III c) 1 21.07 G III c) 2 21.07 G III d) 1 21.07 G III d) 2 21.07 G III e) 21.07 G IV a) 1 21.07 G IV a) 2 21.07 G IV b) 1 21.07 G IV b) 2 21.07 G IV c) 21.07 G V a) 1 0 0 0 0 0 0 0 0 0 0 0,276 0,368 0 0 0,276 0 0 0,253 0 0 0 0 0 0,276 0 0 0 0 0 0 0 0 0 0 0 0 0 No L 43/ 12 Official Journal of the European Communities 18 . 2 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 1 00 kg France FF/ 1 00 kg 1 5 6 7 8 21.07 G V a) 2 21.07 G V b) 21.07 G VI a IX (s) 29.04 C III a) 1 29.04 C III a) 2 29.04 C III b) 1 29.04 C III b) 2 35.05 A 38.19 T I a) 38.19 T I b) 38.19 T II a) 38.19 T II b) 0 0 0,502 0 0,715 0 0,552 0,502 0 0,715 0 18 . 2 . 80 Official Journal of the European Communities No L 43/ 13 (') Pour la pÃ ¢te Ã tartiner ne contenant pas de produits laitiers , le montant com ­ pensatoire monÃ ©taire est calcule en fonction de la quantitÃ © de sucre conte ­ nue dans cette marchandise . C ) Bei Ausfuhr nach DrittlÃ ¤ndern und Handel innerhalb der Gemeinschaft wird der Ausgleichsbetrag aufgrund der jeweiligen Menge, um 10 % vermin ­ dert , an Weichweizen , Zucker uud Butter berechnet , die im Anhang der Ver ­ ordnung ( EWG ) Nr. 1060/69 angefÃ ¼hrt sind , unter Bezugnahme auf die Koeffizienten , die in der FuÃ note ( 4 ) des Teils 5 Sektor Milch und Milcher ­ zeugnisse" dieses Anhangs angefÃ ¼hrt sind . (') For paste for spreading on bread containing no milk products the monetary compensatory amount is calculated in relation to the quantity of sugar con ­ tained in the product . (') FÃ ¼r Brotaufstriche, keine Milcherzeugnisse enthaltend, wird der WÃ ¤hrungs ­ ausgleichsbetrag aufgrund der in diesen Waren enthaltenen Mengen an Zucker berechnet . (') Per le esportazioni nei paesi terzi e gli scambi intrcrcomunitari , l'importo compensativo monetario deve essere calcolato in funzione delle quantitÃ ri ­ spettive di grano tenero, di zucchero e di burro, indicate nell'allegato del regolamento (CF.F") n . 1060/69, diminuite del 10 °/o riferendosi ai coeffi ­ cienti indicati nella nota_ (') della parte 5 '1 (Settore del latte e dei prodotti latliero-caseari ) del presente allegato .C ) Per paste da spalmare, esenti da prodotti lattiero-caseari , l'importo compen ­ sativo monetario sÃ ¬ calcola in funzione della quantitÃ di zucchero contenuta in tale merce . (') Voor boterhampasta's welke geen melkprodukten bevatten , wordt het mone ­ taire compenserende bedrag berekend op basis van de hoeveelheid suiker welke het goed bevat . (') Voor uitvoer naar derde landen en in intracommunautaire handel , moet het compenserende bedrag worden berekend naar de respectieve hoeveelheden zachte tarwe, suiker en boter welke zijn aangegeven in de bijlage bij Veror ­ dening ( F.F.G ) nr . 1060/69, verminderd met 10 %, met toepassing van voet ­ noot (') van deel 5 sector melk en zuivelprodukten " van de onderhavige bijlage . (') For smÃ ¸rbart pÃ ¥lÃ ¦g, der ikke indeholder mejeriprodukter, beregnes det mo ­ netÃ ¦re udligningsbelÃ ¸b ¡'forhold til varens sukkerindhold . C) Ved udfÃ ¸rsel til tredjelande og ved handel mellem medlemsstaterne skal ud ­ ligningsbelÃ ¸bet beregnes pÃ ¥ grundlag af de i bilaget til forordning (EÃF) nr. 1060/69 angivne mÃ ¦ngder af blÃ ¸d hvede, sukker og smÃ ¸r nedsat med 10 °/o under anvendelse af de koefficienter, som er angivet i fodnote 4 til del 5 »MÃ ¦lk og mejeriprodukter « i dette bilag . (I bis) A la demande de l'intÃ ©resse, pour les marchandises ne contenant pas de lactosÃ ©rum ou de lactose ajoutÃ ©, le montant compensatoire monÃ ©taire est calculÃ © en fonction de la quantitÃ © de sucre et/ou de lait Ã ©crÃ ©mÃ © en pou ­ dre contenue dans cette marchandise . Toutefois, lorsque le montant com ­ pensatoire monetaire rÃ ©sultant de ce calcul est supÃ ©rieur Ã celui fixÃ © ci ­ dessus , ce dernier est appliquÃ © . (O Ã la demande de l'intÃ ©ressÃ ©, le montant compensatoire monÃ ©taire est calculÃ © en tenant compte de la quantitÃ © rÃ ©elle de lait Ã ©crÃ ©mÃ © en poudre contenue dans la marchandise .(I bis) At the request of the party concerned , in the case of goods not contain ­ ing added whey or lactose, the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk powder contained in such goods . However, where the monetary compen ­ satory amount resulting from this calculation is greater than that fixed above, the latter shall be applied . (') At the request of the interested party the monetary compensatory amount will be calculated on the basis of the actual quantity of skimmed-milk pow ­ der contained in the goods . (') Auf Antrag wird der WÃ ¤hrungsausgleichsbetrag aufgrund der tatsÃ ¤chlich in der Ware enthaltenen Menge an Magermilchpulver berechnet .(I bis) Bei Waren , die keine zugesetzte Molke oder Milchzucker enthalten , wird auf Antrag des Betreffenden der WÃ ¤hrungsausgleichsbetrag unter Zu ­ grundelegung der in dieser Ware enthaltenen Mengen an Zucker und/ oder Magermilchpulver berechnet . 1st jedoch der so berechnete WÃ ¤h ­ rungsausgleichsbetrag hÃ ¶her als der vorstehend festgesetzte, dann gilt der letztere . (') Su richiesta dell'interessato, l'importo compensativo monetario Ã ¨ calcolato prendendo in considerazione il quantitativo reale di latte scremato in pol ­ vere contenuto nella merce . (') Op verzoek van de belanghebbende wordt het monetaire compenserende be ­ drag berekend op basis van de werkelijke hoeveelheid magere-melkpoeder welke het goed bevat . (I bis ) A richiesta dell'interessato, per le merci non contenenti siero di latte o lattosio addizionato, l'importo compensativo monetario Ã © calcolato in funzione della quantitÃ di zucchero e/o di latte scremato in polvere con ­ tenuto in tale merce . Tuttavia, se l'importo compensativo monetario risul ­ tante da questo calcolo Ã ¨ superiore a quello sopra stabilito , Ã ¨ quest'ul ­ timo che si applica . (') Efter anmodning vil de monetÃ ¦re udligningsbelÃ ¸b blive beregnet pÃ ¥ grund ­ lag af den reelle mÃ ¦ngde af skummetmÃ ¦lkspulver indeholdt i varen . ( s ) Montant rÃ ©sultant de l'application, aux quantitÃ ©s respectives de cÃ ©rÃ ©ales ou de produits issus de leur transformation, de sucre ou de lait ou de produits laitiers , contenus dans la marchandise, du montant compensatoire applica ­ ble, selon leur espÃ ¨ce, auxdits produits agricoles Ã ©changÃ ©s en l'Ã ©tat . (I bis ) Indien de belanghebbende daarom verzoekt, voor goederen diÃ © geen toe ­ gevoegde wei of lactose bevatten , wordt het monetaire compenserende bedrag berekend op basis van de hoe^elheid suiker en/of magere-melk ­ poeder welke het goed bevat . Wanneet' het op deze wijze berekende com ­ penserende bedrag evenwel hoger is dan het hierboven vastgestelde be ­ drag, wordt dit laatste bedrag toegepast . (') Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products, contained in the goods. Apply to these quantities the compensatory amounts applied when such products are traded as such .(I bis ) For varer, som ikke indeholder tilsat valle eller lactose , beregnes det mo ­ netÃ ¦re udligningsbelÃ ¸b efter anmodning pÃ ¥ grundlag af varens indhold af sukker og/eller skummetmÃ ¦lkspulver . Overstiger det monetÃ ¦re udlig ­ ningsbelÃ ¸b, der fremkommer ved denne beregning, det ovenfor fastsatte udligningsbelÃ ¸b, anvendes dog sidstnÃ ¦vnte . (') Der Betrag wird errechnet, indem auf die irr der Ware enthaltenen Mengen an Getreide oder Getreideverarbeitungserzeugnissen, an Zucker, an Milch oder Milcherzeugnissen die AusgleichsbetrÃ ¤ge angewendet werden , die bei diesen Erzeugnissen als solchen zur Anwendung kÃ ¤men . C ) Montants applicables , selon le cas, aux marchandises relevant des sous-posi ­ tions 21.07 G VI a IX du tarif douanier commun . (') Importo risultante dall'applicazione ai quantitativi rispettivi di cereali o di prodotti derivati dalla loro trasformazione di zucchero o di latte o di pro ­ dotti lattiero-caseari contenuti nella merce, dell'importo compensativo appli ­ cabile, secondo la loro specie, ai detti prodotti agricoli scambiati come tali .C ) Amounts applicable as appropriate on goods tailing under subheadings 21.07 G VI to IX . (') BetrÃ ¤ge, die je nach Fall auf die Waren der Tarifstellen 21.07 G VI bis IX anwendbar sind . (') Bedrag voortvloeiende uit toepassing op de onderscheidene in de goederen vervatte hoeveelheden granen of hieruit verkregen produkten, suiker of melk of zuivelprodukten , van het compenserende bedrag dat al naar gelang van hun aard op bedoelde landbouwprodukten van toepassing is indien zij in onveranderde vorm worden verhandeld .(') Importi applicabili secondo il caso alle merci di cui alle sottovoci da 21.07 G VI a IX (') Det belÃ ¸b, som fremkommer ved pÃ ¥ de respektive indeholdte mÃ ¦ngder af korn og produkter , hvori korn indgÃ ¥r , sukker eller mÃ ¦lkeprodukter at an ­ vende de udligningsbelÃ ¸b, der gÃ ¦lder for disse produkter som sÃ ¥danne. (') De bedragen die, naar gelang van het geval , op de produkten van onderver ­ deling 21.07 G VI tot en met IX van toepassing zijn . (') BelÃ ¸b, der finder anvendelse pÃ varer, der henhÃ ¸rer under positionerne 21.07 G VI til IX . (*) Ces montants ne s'appliquent pas aux marchandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã I kilogramme. (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less .( l ) Pour les exportations vers les pays tiers et les Ã ©changes intracommunau ­ taires , le montant compensatoire est Ã calculer en fonction des quantitÃ ©s re ­ spectives de blÃ © tendre, de sucre et de beurre indiquÃ ©es Ã l'annexe du rÃ ¨gle ­ ment (CEE) n ° 1060/69, diminuÃ ©es de 10 °/o , en se rÃ ©fÃ ©rant aux coefficients indiquÃ ©s Ã la note (') de la partie 5 « Secteur du lait et des produits laitiers » de la presente annexe . (') Diese BetrÃ ¤ge gelten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Inhalt von 1 kg oder weniger . (*) Tali importi non si applicano alle merci in imballaggi immediati di contenuto netto inferiore o uguale a 1 kg . (*) Deze bedragen zijn niet van toepassing op produkten in verpakkingen met een netto-inhoud per onmiddellijke verpakking van I kg of minder . (') For exports to third countries and intra-Community trade, the compensa ­ tory amount shall be calculated on the basis of the respective quantities of common wheat , sugar and butter shown in the Annex to Regulation (EEC) No 1060/69, reduced by 10 %, with reference to the coefficients shown in footnote ( J ) of Part 5 'Milk and milk products ' of this Annex . (*) Disse belÃ ¸b anvendes ikke for varer i pakninger af nettovÃ ¦gt 1 kg og derunder . No L 43/ 14 Official Journal of the European Communities 18 . 2 . 80 (') Pour les marchandises relevant de cette sous-position, le montant compensa ­ toire monÃ ©taire est applicable uniquement en fonction du poids des pites . ( ) For goods falling within this subheading the monetary compensatory amount shall be applied only according to the weight of the macaroni, spag ­ hetti and similar products . O Bei Waren dieser Tarifstelle berechnet sich der WÃ ¤hrungsausgleichsbetrag ausschlieÃ lich nach dem Gewicht der Teigwaren . C) Se la merce contiene siero di latte e/o lattosio aggiunti , per i prodotti lat ­ tiero-caseari incorporati non viene concesso alcun importo compensativo ; in tal caso, l'importo compensativo dev'essere calcolato in funzione dei quantitativi -rispettivamente di frumento tenero e di zucchero indicati nell'al ­ legato del regolamento (CEE) n . 1060/69 diminuito del 10 %. All'atto dell'espletamento delle formalitÃ doganali : :  di esportazione, effettuate in uno Stato membro a moneta apprezzata,  d'importazione, effettuate in uno Stato membro a moneta deprezzata,  di esportazione, effettuate in uno Stato membro che si avvale della fa ­ coltÃ prevista dall'articolo 2 bis del regolamento (CEE) n . 974/71 , l'interessato Ã ¨ tenuto ad indicare nella dichiarazione all'uopo prevista se al prodotto Ã ¨ stato aggiunto o meno siero di latte e/o lattosio. Tuttavia, se debbono essere riscossi gli importi compensativi , detti importi sono Quelli stabiliti. ( ) Per le merci comprese in questa sottovoce, l'importo compensativo moneta ­ rio si applica solo in funzione del peso della pasta . O Voor produkten die onder deze onderverdeling vallen, wordt het monetair compenserend bedrag uitsluitend op basis van het gewicht van de deegwaren toegepast. ( ) For varer, henhÃ ¸rende under denne position anvendes det monetaire udlig ­ ningsbelÃ ¸b kun i forhold til vÃ ¦gten af makaroni spaghetti og lignende varer. (*) Indien het produkt toegevoegde wei en/of lactose bevat, wordt voor de in het produkt verwerkte melkprodukten geen compenserend bedrag toege ­ kend ; in dat geval moet het compenserend bedrag worden berekend op basis van de in de bijlage bij Verordening (EEG) nr. 1060/69 vermelde respectieve hoeveelheden zachte tarwe en suiker, verminderd met 10 °/o . Bij de vervulling van de douaneformaliteiten  bij uitvoer, in een Lid-Staat met geapprecieerde valuta,  bij invoer, in een Lid-Staat met gedeprecieerde valuta,  bij uitvoer, in een Lid-Staat die gebruik maakt van de mogelijkheid waar ­ in is voorzien bij artikel 2 bis van Verordening (EEG) nr. 974/71 , moet de belanghebbende in de daartoe voorgeschreven aangifte vermelden of aan het produkt al dan niet wei en/of lactose is toegevoegd . De vastgestelde compenserende bedragen zijn evenwel van toepassing, indien zij moeten worden geheven . C) Si la marchandise contient du lactosÃ ©rum et/ou du lactose ajoutÃ ©s, aucun montant compensatoire n'est octroyÃ © pour les produits laitiers incorporÃ ©s ; dans ce cas, le montant compensatoire est i calculer en fonction des quanti ­ tÃ ©s respectives de blÃ © tendre et de sucre indiquÃ ©es Ã l'annexe du rÃ ¨glement (CEE) n ° 1060/69 diminuÃ ©es de 10 % . Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res :  d'exportation effectuÃ ©es dans un Ã tat membre Ã monnaie valorisÃ ©e,  d'importation effectuÃ ©es dans un Ã tat membre Ã monnaie dÃ ©prÃ ©ciÃ ©e,  d'exportation effectuÃ ©es -dans un Ã tat membre faisant usage de la facultÃ © prÃ ©vue Ã l'article 2 bis du rÃ ¨glement (CEE) n ° 974/71 , l'intÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet si oui ou non du lactosÃ ©rum et/ou du lanose ont Ã ©tÃ © ajoutÃ ©s au produit. Toutefois , les montants compensatoires qui sont fixÃ ©s s'appliquent si ces montants doivent Ã ªtre perÃ §us . (*) SÃ ¥fremt varen indeholder tilsat valle og/eller lactose, ydes der ikke mone ­ tÃ ¦re udligningsbelÃ ¸b for de tilsatte mÃ ¦lkeprodukter ; i si tilfÃ ¦lde skal det monetÃ ¦re udligningsbelÃ ¸b beregnes pÃ ¥ grundlag af de respektive mÃ ¦ngder af blÃ ¸d hvede og sukker, som er angivet i bilaget til forordning (EÃF) nr. 1060/69, formindsket med 10 %. Ved afslutning af  udfÃ ¸rselstoldformaliteterne i en medlemsstat med opskrevet valuta,  indfÃ ¸rselstoldformaliteterne i en medlemsstat med nedskrevet valuta,  udfÃ ¸rsdstoldformaliteterne i en medlemsstat, der udnytter den i artikel 2a i forordning (EÃF) nr. 974/71 omhandlede mulighed, skal det i den dertil foreskrevne erklÃ ¦ring angives, hvorvidt der er tilsat valle og/eller lanose til produktet. De monetÃ ¦re udligningsbelÃ ¸b, der er fastsat, finder dog anvendelse, sÃ ¥fremt de skal opkrÃ ¦ves. C) If the product contains added whey and/or lactose no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 1060/69, less 10 %. When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product. However, if compensatory amounts have to be charged , the amounts fixed shall apply normally . (*) Le premier et le deuxiÃ ¨me alinÃ ©a de la note (*) ne s'appliquent pas aux mar ­chandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme. Ã The first and second parts of note (*) shall not apply to goods in immediate packings of a net capacity of I kg or less . (*) Falls die Ware zugesetzte Molke und/oder Milchzucker enthÃ ¤lt, wird fÃ ¼r die beigemischten Milcherzeugnisse kein Ausgleichsbetrag gewÃ ¤hrt. In diesem Fall ist der Ausgleichsbetrag nach den im Anhang zur Verordnung (EWG) Nr. 1060/69 angegebenen Mengen Weichweizen bzw. Zucker abzÃ ¼glich 10 % zu berechnen . Bei der ErfÃ ¼llung (*) Der erste und zweite Unterabsatz des Vermerks C) gelten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Nettoinhalt von HÃ ¶chstens 1 kg. O II primo e il secondo comma della nota (*) non si applicano alle merci in imballaggi immediati dÃ ¬ contenuto netto inferiore o eguale a 1 kg.  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit stÃ ¤rker bewerte ­ ter WÃ ¤hrung,  der EinfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit schwÃ ¤cher be ­ werteter WÃ ¤hrung,  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat, der von der MÃ ¶g ­ lichkeit nach Artikel 2a der Verordnung (EWG) Nr. 974/71 Gebrauch macht. (*) De eerste en tweede alinea van voetnoot C) zijn met van toepassing op pro ­ dukten die zich in een onmiddellijke verpakking met een netto-inhoud van niet meer dan 1 kilogram bevinden.hat der Betreffende in der zu diesem Zweck vorgesehenen ErklÃ ¤rung anzuge ­ ben, ob dem Erzeugnis Molke und/oder Lactose zugesetzt worden ist. Jedoch gelten die festgesetzten AusgleichsbetrÃ ¤ge, falls diese BetrÃ ¤ge erho ­ ben werden mÃ ¼ssen. O Ferste og andet stykke i bemÃ ¦rkning O gÃ ¦lder' ikke for varer i pakninger af nettovargt pi 1 kg eller derunder. 18 . 2 . 80 Official Journal of the European Communities No L 43/ 15 ANNEX II Coefficients provided for in Article 4 (3) of Regulation (EEC) No 13S0/75 Products Member States Germany Benelux Ireland Italy UnitedKingdom France  Beef and veal  Milk and milk products  of Regulation (EEC) No 1059/69  Pigmeat  Sugar and isoglucose  Cereals  Eggs and poultry and albumins  Wine 0-902 0-892 0-902 0j-902 0-902 0-902 0-902 0-902 0-981 0-976 0-981 0-981 0-981 0-981 0-981  1-023 1-023 1-023 1-078 1-078 1-078 1-078 1-040 1-037 1-037 1-037 1-037 1-037 1-037 1-037 1-037 No L 43/ 16 Official Journal of the European Communities 18 . 2 . 80 ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BIJLAGE III  BILAG III Application de l'article 2 «bis » du rÃ ¨glement (CEE) n ° 974/71 Application of Article 2a of Regulation (EEC) No 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione dell'articolo 2 bis del regolamento (CEE) n. 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (EÃF) nr. 974/71 Taux de change de la lire italienne et de la livre anglaise [article 11 paragraphe 3 du rÃ ¨glement (CEE) n ° 1380/75] Exchange rate for the lira and the pound sterling (Article 11 (3 ) of Regulation (EEC) No 1380/75) Wechselkurse der Lira und des englischen Pfundes (Artikel 11 Absatz 3 der Verordnung (EWG) Nr. 1380/75) Tasso di cambio della lira e della sterlina inglese , (articolo 11 , paragrafo 3, del regolamento (CEE) n. 1380/75 ) Wisselkoersen van de lire en van het Engelse pond (artikel 11 , lid 3, van Verordening (EEG) nr. 1380/75 ) Valutakurser for lire og det engelske pund (artikel 11 , stk. 3, i forordning (EÃF) nr. 1380/75) 100 Lit (0 Roma 4- Milano) - 3,46908 FB/Flux 0,666513 Dkr 0,213614 DM 0,501567 FF 0,238766 Fl 0,0578413 £ (Irl) 0,0538316 £ (UK) 1 £ (UK) - 64,9836 FB/Flux 12,5149 Dkr 4,00362 DM 9,37641 FF 4,41678 Fl 1,08318 £ (Irl) 1 £ (Irl) - 0,923208 £ (UK) 18 . 2 . 80 Official Journal of the European Communities No L 43/ 17 ANNEX IV The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( 1 ) of Regulation (EEC) No 243/78 The monetary compensatory amounts in Annex I to Regulation (EEC) No 2140/79 and fixed in advance from 18 February 1980 shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Italy Cereals and poultrymeat Pigmeat Sugar and isoglucose 0-310515 0-310515 C -? 10M5 1 August 1980 1 November 1980 1 July 1980 United Kingdom Cereals and poultrymeat 0-0 1 August 1980 NB: Save as otherwise provided in the first subparagraph of Article 6 (2) of Regulation (EEC) No 243/78 this Annex applies only to certificates for which advance fixing of the monetary com ­ pensatory amount was applied for during the period of its validity.